Citation Nr: 1213520	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  00-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant the provisions of Title 38, United States Code, Section 1151.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The service member was on active duty from January 1961 to August 1966, during peacetime and the Vietnam Era.  He died in May 1999.  The appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 1999 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement to service connection for the cause of the service member's death and denied entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The case was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development in September 2003.  The Board notes that the issue of entitlement to Dependents Educational Assistance (Chapter 35) benefits was resolved in the appellant's favor by a July 2001 rating decision and that she withdrew her appeal for accrued benefits at a personal hearing in March 2000. 

Although the record does not indicate that the RO considered the issue of entitlement to compensation under the provisions of Title 38, United States Code, Section 1151, the Board found that the appellant's statements and personal hearing testimony, in essence, raised this issue in asserting that the service member's death occurred as a result of some combination of complications due to his service-related disabilities and VA treatment.  Therefore, the issue was recognized by the Board in May 2005 as a matter to be addressed on appellate review. 

The Board also notes that during the course of this appeal claims for DIC under the provisions of 38 U.S.C.A. § 1318 were the subject of a temporary stay.  In accordance with the directions of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the temporary stay on the adjudication of affected 38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except where a survivor seeks to reopen a claim that was finally decided during the service member's lifetime on the grounds of new and material evidence.  As the appellant submitted no evidence that could have been construed as an attempt to reopen a finally decided claim, the Board found that the stay as to this DIC claim was lifted.

In May 2005, the Board issued a Decision/Remand on the merits of the issues then before it.  The Board found that the appellant was not entitled to DIC benefits pursuant to 38 U.S.C. § 1318, but then remanded the issue involving the cause of the service member's death to the RO/AMC for additional development.  Following that Decision/Remand, a determination was made by the agency of jurisdiction that DIC benefits pursuant to 38 U.S.C. § 1151 could not be granted.  This occurred in a rating action that was issued in April 2007.  

In December 2009, the Board remanded the DIC claim to the AMC/RO for additional development, including obtaining the service member's surgery permit/consent form from the VA Medical Center (VAMC) in Jackson, Mississippi and a complete report of the service member's postmortem examination.  It is noted that the appellant withdrew her claim for the issues of entitlement to DIC under the remaining provisions of 38 U.S.C. §§ 1310 and 1318.  Returning to the remand portion of the Decision/Remand, the Board also requested that a medical opinion be obtained regarding whether the service member's was the result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on VA's part from treatment at the Jackson VAMC.  The case was returned to the Board for appellate review.

Thus, when the claim was returned to the Board after the development had occurred, the remaining issue on appeal was entitlement to DIC benefits under the provisions of 38 U.S.C. § 1318.  After reviewing the development that occurred since the December 2009 Decision/Remand, the Board concluded that the evidence that was requested by the Board was not obtained, and as such, the claim needed to be returned so the needed evidence could be retrieved.  Hence, the claim was once again remanded to the RO/AMC in April 2011.  The claim has been returned to the Board for appellant review.

Upon reviewing the development that has occurred since April 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC obtained the service member's surgery consent forms and included those forms in the claims folder.  It also acquired a complete copy of the service member's autopsy results with discussion.  The obtained information was reviewed by the AMC which then issued a supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's Remand of April 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 


FINDINGS OF FACT

1.  Approximately two plus weeks prior to the scheduled surgery at the service member's local VA Medical Center in Jackson, the service member was informed of the type of surgery that he would undergo along with any possible residuals or complications resulting from said surgery.  Despite any complications or residuals, the service member, through the appellant, voluntarily agreed to undergo the scheduled surgery. 

2.  On May 13, 1999, the service member underwent the initial stages of a laminectomy at the VAMC in Jackson, Mississippi.  The service member began exhibiting signs of distress and the surgery was aborted.  Four days later, the service member died.  

3.  No competent evidence of record establishes or suggests that treatment provided by VA on March 13, 1999, or thereafter, was indicative of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for dependency and indemnity compensation benefits have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to notify as required by the VCAA by means of multiple letters sent to the appellant over the course of this appeal.  The appellant was informed of the types of evidence required to substantiate the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 and of her, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in her possession to the AOJ.  Notice informing the appellant of how VA determines disability ratings and effective dates was also provided. 

The AOJ has also satisfied the duty to assist the appellant.  The record indicates that the service member's vast amount of medical records are of record.  The Board would specifically note that a copy of the service member's consent form for the 1999 operation have also been obtained and included in the claims folder for review as have the final reports from the service member's autopsy.  Neither the appellant nor her representative has pointed to any additional outstanding medical evidence that should be obtained.  With consideration of the facts set forth above, the Board is satisfied that all reasonable efforts to obtain and include the necessary medical records applicable to this case have been made. 

Additionally, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d) (West 2002 & Supp. 2011).  In this respect, the record reflects that as a result of the Board's action, the service member's records were reviewed and a medical care professional provided a detailed analysis of the operation that occurred in 1999 and the treatment the service member received before, during, and after said operation.  The results of that review have been included in the claims folder for review.  It is noted that this evaluation included a review of the service member's history along with the available medical records, and the reviewer then supplied an opinion with sufficient information so the Board could render informed determination.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  Additionally, the appellant was given notice that VA would help her obtain evidence but that it was up to the appellant to inform VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of her claim.  VA has given the appellant every opportunity to express her opinions with respect to the issue now before the Board and VA has obtained, or attempted to obtain, all known documents that would substantiate the appellant's assertions.  The duty to assist has been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Factual Background

The appellant has filed this claim for DIC benefits pursuant to the provisions of 38 U.S.C. § 1151.  She, as her husband's widow, has maintained during the long course of this appeal that the VA Medical Center in Jackson provided inadequate care for her husband, and as a result of this improper treatment, he died as a result of aborted elective surgery that was performed at the medical center.

The record indicates that the service member was admitted to hospital for an elective lumbar decompressive laminectomy.  Past history included numerous medical problems including carotid atherosclerotic disease with transient ischemic attacks, left carotid endarterectomy with synthetic patch vascular graft in 1996, chronic low back pain with osteoarthritis, intervertebral disc disease, spondylosis, peripheral vascular disease, arteriosclerotic vascular disease, cervical vertebral decompressive laminectomy for a traumatic past injury, chronic cigarette smoking with chronic obstructive pulmonary disease (COPD), and a history of some alcohol abuse.  The service member elected to have the surgery after suffering from longstanding severe back pain, bilateral leg pain, and neurogenic claudication.  The record reveals that prior to the operation, the service member was informed of the possible complications of the surgery which included, but was not limited to, infection, hemorrhage, death, spinal instability, etcetera.  The service member agreed to those risks, and the service member signed both consent forms with respect to the surgery.  The Board would also point out that the consent forms were not accomplished on the day of the surgery but instead were accomplished two plus weeks prior the surgery.  The record shows that the service member was fully informed of the risks and complications that could result from said surgery, and he was given adequate time to reflect on said complications prior to the surgery.  

The service member was given anesthesia without difficulty and after turning the service member to the prone position, a mid-lumbar incision was made with exposure of the lumbar spine lamina.  An x-ray of the lumbar area was accomplished.  While waiting for the development of the x-ray film, the service member developed hypotension that was not responsive to ventilatory manipulation or IV medications.  

The surgeon concluded that quick action was needed and the incision was rapidly closed and the service member was turned to a supine position.  The surgical reports indicate that the service member was awakened and was able to move all extremities.  It was noted, however, that the service member had to be somewhat restrained when awakened because he was agitated.  The service member was provided with aggressive vasopressor support which led to an increased in the systolic blood pressure.  However, the service member was noted to have profound acidosis.  Because of a possible pulmonary embolus, heparinization was begun.  The service member was transferred from surgery to an intensive care unit with stable vital signs.  After being transferred, it was realized that the service member was responding poorly to the various medications and actions that were being accomplished in response to his vital signs.  Nevertheless, a perfusion lung scan on the second day of hospital stay was "normal" and a myocardial infarction was ruled out.  The initial precipitating event was never clearly discovered throughout hospitalization of the service member.

Despite the aggressive therapy, the service member remained unresponsive and a CT of the head revealed a massive left hemispheric cerebrovascular accident corresponding to total arterial occlusion.  Gradually, the service member began showing signs of brain stem dysfunction consistent with herniation.  There were large volumes of urine output reported with declining blood pressure readings.  Because of an extremely poor prognosis and after discussion with the Veteran's family, the service member was withdrawn from the mechanical ventilator and quietly expired.  He was pronounced dead four days after the initial hypertensive episode in the surgery.  The Certificate of Death listed the immediate cause of death as a left sided cerebrovascular accident due to or as a consequence of hypotension.  Carotid artery senosis was listed as another significant condition that led to the death of the service member.  None of the service member's service-connected disabilities were listed.  

After the service member passed, an autopsy was performed.  A copy of the completed report is of record.  The final anatomic diagnoses were as follows:

1.  Acute global hypoxic/ischemic encephalopathy with bilateral cerebral edema, bilateral uncal herniations, central herniation, left parietal lobe cerebral infarct, occipital lobe infarcts, and Duret hemorrhage of midbrain and pons, probably related to number two.

2.  Severe restenosis of left common carotid artery at bifurcation after old left common carotid endarterectomy with synthetic vascular patch graft due to atherosclerosis, intimal proliferation and hyalinization, old stenosing mural thrombus undergoing lysis with acute inflammation, acute and chronic inflammation of synthetic vascular patch graft with foreign body reaction and acute occlusive thrombosis including left external and internal carotid arteries.

3.  Postoperative status after recent lumbar incision with exposure of the vertebral spines and lamina, preparatory to lumbar decompressive surgery prematurely terminated due to ventilator dysfunction and hypotension, cause uncertain.  

As noted in the Introduction, the Board requested that a medical care provider proffer an opinion as to whether the service member's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on VA's part from treatment at the Jackson VA Medical Center.  Such a review was accomplished in September 2011.  Prior to the review, the medical care provider specifically noted that she had reviewed the service member's claims folder in the entirety and had purposely and carefully reviewed the autopsy results.  Upon completion of the review, the medical care provider offered the following opinion:

Diagnosis and Discussion:

1.  Acute massive left sided cerebrovascular infarct (entire left brain stroke).

2.  Death secondary to complications [of] #1.

Increased peak ventilator pressures prior to decrease in blood pressure and oxygen saturation indicted a respiratory event, i.e., suspected pulmonary emboli preceded the hypotensive event.  Heparin therapy was appropriately initiated.  However, pulmonary emboli was ruled out by ventilation perfusion scan and lower extremity Doppler.  The findings of a massive cerebrovascular incident left sided, corresponding to restenosed left common carotid) would indicate that the CVA was the precedent event to the increased ventilator pressures and subsequent unstable hypotension.

There is no evidence of carelessness, negligence, lack of skill, error in judgment or other fault in this unfortunate event.  There is no evidence that the surgery or hospital care provided was the actual cause of this veteran's death.  It is clear in the surgical note that death (from any number of potential causes) was explained as a possible risk of surgery and/or general anesthesia and that informed consent was obtained as indicated on the pre-op nursing notes.  

Veteran deceased on May 17, 1999, due to complications of stroke.  Most medical dilemmas can be clarified with a clear history combined with the objective pathophysiology facts.  Veteran had previous history of a transient ischemic attack which predisposes to recurrent stroke.

The veteran, unfortunately, had multiple risk factors for stroke, including male gender, genetic predisposition, smoking history, alcohol history, prior transient ischemic attack, known atherosclerotic vascular disease.  Neither the timing nor severity of a stroke can be predicted.  The medical history of the veteran established that he is a vasculopath, predisposed to stroke without respect for his plans.

Although both prolonged surgery and anesthesia are predisposed to complications, they were only briefly underway, when the veteran's condition changed and surgery was aborted.  There is very minimal risk here.

The most important fact is the acute increase in peak pressures prior to the actual decrease in blood pressure and oxygen saturation.  This indicates hypotension as a secondary event, rightly suspected to be due [to] a pulmonary embolism initially.  However, this proved not to be the case.  In fact, the secondary hypotension was due to an acute massive CVA which lead to centrally-induced (brain) elevation in peak pressures (respiratory).  This allows us to know that the stroke was more likely than not the primary event, not the secondary event.  

Extrapolating all of this date, it is less likely than not that the surgery or anesthesia contributed, materially or substantially to any degree, to the veteran's stroke, it's complications or ultimate death.

The Board, as previously indicated, has obtained all of the service member's health care records.  Also contained in the claims folder are statements provided by the appellant and her representative in support of her claim.  The Board would point out however that the appellant has not presented or submitted any statements or opinions from any health care providers that would suggest or insinuate that her husband's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on VA's part from treatment at the VAMC, to include the treatment he received during the attempted and aborted surgery.  

Legal Analysis

The appellant filed her DIC compensation claim brought under the provisions of 38 U.S.C.A. § 1151.  Dependency and indemnity compensation benefits may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2011).  Under 38 U.S.C.A. § 1318 (West 2002), VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability or death by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability or death were service connected.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The appellant does not contend, nor does the evidence reflect that consideration under any other theory of entitlement is warranted. 

Section 1151(a) grants compensation for qualifying disabilities to veterans in the same manner as if such disability were service-connected, under certain circumstances.  See also 38 C.F.R. § 3.361 (2011).  First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2002); 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2011). 

Second, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b) (2011).  In determining whether disability or death resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1) (2011).  Finally, the disability or death must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.301(c)(3) (2011). 

With respect to the informed consent form, the provisions of 38 C.F.R. § 17.32 (2011), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b) (2011), all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied. 

Under 38 C.F.R. § 17.32(c) (2011), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

The consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 30 calendar days.  38 C.F.R. § 17.32(d) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  Id. 

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations largely implemented the provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. § 3.361.  The RO did explicitly provide notice of 38 C.F.R. § 3.361 to the appellant via the statement of the case that was given to the appellant in August 2008.  

The evidence of record shows that the service member reported to the VA Medical Center on April 26, 1999, and was provided with two consent forms with respect to spinal surgery that was to be accomplished in May 1999.  The service member was informed by his surgeon about the surgical procedure he was scheduled to endure.  He was told about the risks, the possible outcomes, and the possible residual side-effects.  He was allowed to ask questions and he was informed of any complications.  The record, per the two consent forms, clearly shows that the service member agreed to the surgery and understood that any surgical procedure might have complications and residuals.  On May 13, 1999, the service member underwent anesthesia and the initial stages of the planned laminectomy was started.  However, the service member developed complications, the surgery was aborted, and the Veteran was wheeled into intensive care where he was treated for four days.  Unfortunately, he passed away on May 17, 1999.  

In essence, the appellant maintains that the VA care her husband received was inadequate/sub-standard and caused the death of her husband.  Consistent with the analogy to a service-connection claim, since a section 1151 claim is a claim for disability compensation, a appellant is not only required to establish that additional disability occurred following VA treatment, but "must still submit sufficient evidence of a causal nexus between that event and his or her current disability, i.e. that additional disability was due to VA medical care to be ultimately successful on the merits of the claim."  See Wade v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 38 U.S.C. § 1151 must be supported by medical evidence of additional disability (death) that resulted from VA hospitalization or medical or surgical treatment). 

To establish causation, the competent evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the service member's additional disability or death.  Merely showing that a service member received care, treatment, or examination, and that the service member now has an additional disability or is now deceased, does not establish a causal relationship between the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. § 3.361(c)(1) (2007) (and now (2011)). 

In this case, the Board observes that the service member's health prior to the surgery was such that he was considered healthy enough that he could undergo said surgery.  There is also no question that while the service member was being operated thereon, he began experiencing distress, which was later determined to be an acute massive left sided cerebrovascular infarct.  Such an acute condition led to a collapse of the service member's bodily functions, and he did die four days after the initial surgery.  Accordingly, the Board concludes and admits both that additional disability was chronically shown following the initial surgery.  However, the medical evidence does not show that such an additional disability was attributable to that surgery. 

Regardless of the question of causation, the Board observes that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361, applicable in this case, require a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.  The record contains an opinion provided for the record addressing this point - the opinion of September 2011.  This opinion does not indicate or even suggest that the care provided by VA was in any way indicative of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault.  There is no contrary medical opinion of record.  In fact, the only opinion of record, that takes into account all of the service member's medical records including the full autopsy report, is the opinion of September 2011.  As noted above, the doctor did not indicate, suggest, or insinuate that there was any carelessness, negligence, lack of proper care, error in judgment, or a similar instance of fault by the VA surgeons or any other VA health care provider who treated or cared for the appellant during and after the surgery.  

Additionally, the question arises as to whether the acknowledged additional disability, or injury, was foreseeable.  The Board would point out that prior to the surgery, the service member was provided with a consent form with respect to the surgery.  The service member was not just told once about the upcoming surgery; he was told twice and had to commit to the surgery by written consent two times.  He did so when he signed the consent form and then the addendum form that was attached to the standard consent form.  Therefore, because there was a possibility that as a result of the surgery, and since the appellant was informed of the possible consequences, the Board finds that the complained of and documented additional symptoms were reasonably foreseeable.  The Board would further point out that none of the medical evidence of record, to include the opinion provided by the VA doctor most recently in 2011, suggests or insinuates that the resulting death of the service member was not a reasonably foreseeable possible consequence of the surgery the Veteran underwent. 

Hence and in essence, there has been no competent medical evidence or opinion presented for the record which supports the appellant's primary contention that care provided by VA in May 1999 amounts to or was evidenced by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault.  Essentially the only evidence of record supporting the appellant's contentions and claim is her own lay opinion.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this instance, the only contrary opinion provided is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that her husband's death was caused by or the result of inappropriate care provided by the VA Medical Center and that because her husband died in a VA facility after undergoing a surgical procedure at the medical center entitles the appellant to DIC benefits pursuant to 38 U.S.C.A. § 1151.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau. T he appellant is not competent to provide more than simple medical observations.  She is not competent to provide complex medical opinions regarding whether her husband's death was not foreseeable or was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical treatment, and surgical intervention.  In other words, she is not competent to provide an etiological opinion.  See Barr. 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

Even though the appellant is competent to express an opinion concerning the cause of her husband's death, competent evidence is still required to show that there is a nexus between the his death and the surgery.  Moreover, competent evidence is also needed to show that the symptoms (his death) were not foreseeable or were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical treatment, and surgical intervention.  Here, the appellant's statements are outweighed by the more probative medical evidence that indicates that the provisions of 38 U.S.C.A. § 1151 do not apply to this matter.  The medical evidence is most probative as it was based on a thorough review of the medical history, the complete claims folder, the final autopsy report, and an opinion with rationale was provided.

Thus, it is the conclusion of the Board that overall, the preponderance of the evidence is against the appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C. § 1151 and this claim must be denied.  In reaching this determination the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).


ORDER

Entitlement to dependency and indemnity compensation benefits pursuant the provisions of Title 38, United States Code, Section 1151, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


